TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00597-CR




                                Paul J. Stautzenberger, Appellant


                                                  v.


                                   The State of Texas, Appellee




               FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
         NO. 2003CR0881A, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Paul J. Stautzenberger was convicted in justice of the peace court for driving without

being secured by a safety belt. See Tex. Transp. Code Ann. § 545.413(a) (West Supp. 2004-05).

He was again convicted on appeal by trial de novo in the county court at law. The latter court

assessed a $100 fine.

               Stautzenberger represents himself on appeal, as he did at trial. No brief was tendered

for filing. See Tex. R. App. P. 38.8(b)(4) (consideration of appeal without briefs). Because the fine

does not exceed $100 and no issue of the constitutionality of section 545.413(a) has been raised, this

Court is without jurisdiction. Tex. Code Crim. Proc. Ann. art. 4.03 (West 2005).
              The appeal is dismissed for want of jurisdiction.




                                            ___________________________________________

                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 26, 2005

Do Not Publish




                                               2